Case 2:06-cv-01051-KSH-CLW Document 867 Filed 03/13/20 Page 1 of 3 PageID: 21120



  Brian M. English
  TOMPKINS, McGUIRE, WACHENFELD & BARRY LLP
  3 Becker Farm Road, Fourth Floor
  Roseland, NJ 07068
  (973) 622-3000
  Attorneys for Plaintiffs/Counterclaim Defendants/Crossclaim Defendants NXIVM Corporation
  and First Principles, Inc.; and Third-Party Defendant Nancy Salzman

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                           CIVIL ACTION NO. 06-01051 (KSH/CLW)

  NXIVM CORPORATION, (formerly known as
  EXECUTIVE SUCCESS PROGRAMS, INC.) and
  FIRST PRINCIPLES, INC.,

             Plaintiffs,
                                                           NOTICE OF MOTION TO
   v.                                                      WITHDRAW AS COUNSEL AND
                                                           APPLY FUNDS TO OUTSTANDING
  MORRIS SUTTON, ROCHELLE SUTTON, THE                      BILLS
  ROSS INSTITUTE, RICK ROSS (a/k/a “RICKY”
  ROSS), STEPHANIE FRANCO, PAUL MARTIN,
  Ph.D., AND WELLSPRING RETREAT, INC.,

             Defendants.


   RICK ROSS,
                 Counterclaim-Plaintiff,

          -against-

   KEITH RANIERE, NANCY SALZMAN, KRISTIN
   KEEFFE, INTERFOR, INC., JUVAL AVIV, JANE
   DOE, AND JOHN DOES 1-10,

                 Counterclaim-Defendants.

   INTERFOR, INC. and JUVAL AVIV,
              Crossclaimants,
        v.

   NXIVM CORPORATION, KEITH RANIERE,
   NANCY SALZMAN and KRISTIN KEEFFE,
             Crossclaim Defendants.
Case 2:06-cv-01051-KSH-CLW Document 867 Filed 03/13/20 Page 2 of 3 PageID: 21121




  TO:

   Nancy Salzman                                   NXIVM Corp.
   c/o                                             5 Southside Drive, Unit 11
   Robert Soloway, Esq.                            Clifton Park, NY 12065
   Rothman Schneider Soloway & Stern P.C.
   100 Lafayette Street, Suite 501                 Matthew J. Fedor, Esq.
   New York, NY 10013                              DRINKER BIDDLE & REATH LLP
                                                   500 Campus Drive
   Anthony J. Sylvester, Esq.                      Florham Park, NJ 07932-1047
   SHERMAN WELLS SYLVESTER &
   STAMELMAN LLP                                   Attorneys for Cross-Defendant Keith Raniere
   210 Park Avenue, 2nd Floor
   Florham Park, NJ 07932

   Attorneys for Defendants the Estate of Morris
   Sutton, Rochelle Sutton, and Stephanie
   Franco

   Robert J. Lack
   FRIEDMAN KAPLAN SEILER &
   ADELMAN LLP
   One Gateway Center, 25th Floor
   Newark, NJ 07102-5311
   (973) 877-6400

   Attorneys for Cross-Claimants Interfor, Inc.
   and Juval Aviv


         PLEASE TAKE NOTICE that on April 6, 2020, at 9:00 a.m., or as soon thereafter as

  counsel may be heard, the undersigned attorneys for Plaintiffs/Counterclaim Defendants/

  Crossclaim Defendants NXIVM Corporation, f/k/a Executive Success Programs, Inc., and First

  Principles, Inc. (referred to collectively as “NXIVM”) and Third-Party Defendant Nancy Salzman

  shall move before the Honorable Cathy L. Waldor, U.S.M.J., seeking an Order: (1) permitting

  Tompkins, McGuire, Wachenfeld & Barry LLP to withdraw as counsel for NXIVM and Ms.
Case 2:06-cv-01051-KSH-CLW Document 867 Filed 03/13/20 Page 3 of 3 PageID: 21122




  Salzman; and (2) authorizing Tompkins, McGuire, Wachenfeld & Barry LLP to apply $50,000

  currently being held in a trust account towards legal fees and costs owed to the firm by NXIVM.

         PLEASE TAKE FURTHER NOTICE that in support of this Motion, Tompkins,

  McGuire, Wachenfeld & Barry LLP shall rely upon the Declaration of Brian M. English submitted

  herewith. A proposed form of Order is also enclosed.




                                             TOMPKINS, McGUIRE, WACHENFELD &
                                             BARRY, LLP
                                             Attorneys for Plaintiffs/Counterclaim-
                                             Defendants/Crossclaim Defendants NXIVM
                                             Corporation and First Principles, Inc.; and Third-
                                             Party Defendant Nancy Salzman




                                              By:_/s/Brian M. English_____________
                                                      Brian M. English


  Dated: March 13, 2020
